Citation Nr: 1511797	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to April 1992.  He served on active duty for training (ACDUTRA) from February 1991 to October 1991, July 12, 1996 to July 24, 1996, and August 10, 1996 to August 24, 1996. 

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record, and is located within the Virtual VA file.

Here, although the Veteran has claimed entitlement to service connection for PTSD, depression, and anxiety, the Board has expanded the issue to include any other diagnosed psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  

In a March 2013 remand, the Board directed additional attempts be made to obtain and service records outstanding and to afford the Veteran an additional VA examination to ascertain the nature and etiology of his alleged acquired psychiatric disorder.  This development was completed and the case was properly returned to the Board.


FINDINGS OF FACT

1. There is no credible evidence of an in-service personal assault.

2.  An acquired psychiatric disorder did not manifest in service or for many years thereafter, and is otherwise unrelated to service.

3.  The appellant did not serve in combat.

4.  A personality disorder has been diagnosed.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. A personality disorder is not a disease or injury for compensation purposes.  38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2004); 38 C.F.R. § 3.159 (2014).

The RO provided the required notice in a letter sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in the May 2008 letter, the Veteran was provided with a VA From 21-0781 (Statement in Support of Claim for Service Connection for Post-traumatic stress disorder (PTSD)).  38 C.F.R. § 3.304(f)(5).  The appeal was re-adjudicated in a March 2014 Supplemental Statement of the Case. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment and personnel records, VA medical records, the Veteran's lay statements, the Veteran's hearing testimony, and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence with respect to the Veteran's claim.

The Veteran provided testimony at a December 2012 hearing before the undersigned Veterans Law Judge.  The record reflects that at the December 2012 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.  The Board notes that while the claim was developed to include assault as a stressor, the Veteran has explicitly indicated that he does not wish to pursue this as a basis for the claim.   Hearing Transcript, pp. 7-8.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Analysis

The Veteran seeks to establish his entitlement to service connection for a psychiatric disorder, to include PTSD.  In this case, the Veteran has asserted specific in-service events during which he felt in fear of hostile military or terrorist activity.  Additionally, the Veteran has alleged in-service personal assault caused his acquired psychiatric disorder.

In this case, the Veteran seeks service connection for an acquired psychiatric disability, to include PTSD. As noted above, the Veteran has explicitly requested that his allegation of sexual assault as a stressor not be considered as a basis for the claim.

Rather, he asserts that during the performance of his duties as a wheeled vehicle repair specialist, he repaired and salvaged vehicles that had been engaged in combat operations.  

He testified that the vehicles contained blood, pieces of clothing, and shrapnel, and that many had bullet holes and were burned.  He testified that he was also responsible for cutting up the vests worn by wounded soldiers, or soldiers who had been killed. Id. He stated that one of his trainers for this duty assignment, P.O., was deployed to Iraq and was killed.  The Veteran testified that he continuously expected to also be deployed, and that essentially, the deployment and death of P.O. combined with the experience of salvaging the damaged vehicles and destroying the vests, incited a fear of hostile military or terrorist activity and/or death.   

The Veteran's statements concerning the alleged in-service stressor events and the in-service personal assault are considered competent since the Veteran is competent to describe observable and firsthand events.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  

Service connection for PTSD may also be based on a stressor involving personal assault.  38 C.F.R. § 3.304(f)(5) (2014).  

38 C.F.R. § 3.304(f)(5) , provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(5) (2014). 

The Veteran has been diagnosed with a variety of psychiatric disorders, including PTSD.  The Board notes the presence of a diagnosis of personality disorder.  As noted above, in this case, the Veteran has asserted specific in-service events during which he felt in fear of hostile military or terrorist activity. 

His DD 214 and 215 Forms indicate that he was awarded the Army Service Ribbon, the Army Lapel Badge, the National Defense Service Medal, the Sharpshooter Badge M-16 Rifle, the Expert Badge Hand Grenade, and the Armed Forces Reserve Medal with "M" Device, but there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge. He had no foreign service.  The appellant was not in combat.  38 U.S.C.A. § 1154(b) is not applicable.  

The Veteran's military occupational specialty of wheeled vehicle repair specialist is corroborated by his personnel records and DD 214 Forms.  

Additionally, in July 2010 the Joint Service Records Research Center corroborated the death of P.O. due to hostile fire, which occurred in February 1991.

A service department examination conducted in June 1995 disclosed that the psychiatric evaluation was normal.  He denied a history of nervous trouble and depression.

In September 2010, the Veteran was afforded a VA examination.  He was diagnosed with bipolar disorder, not otherwise specified, and a personality disorder, not otherwise specified.  The Veteran was noted to be an unreliable reporter.  The Veteran denied a history of abuse as a child.  The examiner found that the stressor involving P.O. did not meet Criteria 1 for PTSD.  Further, the Veteran is noted as reporting to a prior examiner that the worst thing that happened to him during service was breaking or hurting his ankle and having to stay at a particular fort for an extended period of time.  See September 2010 VA examination.  

In October 2011, the Veteran was reexamined.  The Veteran was diagnosed with a mood disorder, not otherwise specified, PTSD, benzodiazepine abuse in remission, and a personality disorder, not otherwise specified.  The Veteran was noted to be an unreliable reporter.  The examiner found it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  

The October 2011 examiner concluded that "if what the patient is reporting is true" then it was at least as likely as not that the Veteran's PTSD was incurred in or caused by service.  The examiner further found that childhood neglect and trauma also contributed to the Veteran's current PTSD.  The VA examiner noted the Veteran's report that he was assaulted by an unknown individual while on a weekend pass during September 1991, during a period of training at Aberdeen Training Ground.  The stressors relied upon in reaching the diagnosis were a stressor from childhood, and the in-service sexual assault, which the Veteran has since requested be no longer considered. 

In a May 2013 VA examination, the Veteran was diagnosed with PTSD, chronic.  The examiner found that the Veteran's PTSD was likely due to his allegations of personal assault in service.  

The Veteran reported to the May 2013 examiner that he was unaware why his allegation of in-service personal assault should not be considered as a basis for service connection for an acquired psychiatric disorder.  Although the Veteran requested during the December 2012 hearing before the undersigned that VA not consider this stressor as a basis for service connection for PTSD, the Board has considered the Veteran's allegation that he was assaulted in service.

The Board also notes the Veteran has reported that he had a history of military sexual trauma in service where he was manhandled by his sergeant, rather than being the victim of a personal assault from an unknown assailant.  See VA treatment note dated January 2009.  

The Veteran has demonstrated inconsistency as a historian.  See September 2010 and October 2011 VA examination reports.  The September 2010 examiner noted the Veteran was an unreliable reporter and cited specific inconsistencies in the Veteran's history.  

The Veteran has reported that he suffered abuse and neglect as a child and was witness to his mother's suicide attempt.  The October 2011 VA examination noted that the Veteran was not forthcoming with facts surrounding his childhood abuse and history of personal assault.  The Veteran also reported deployment to a combat area; the Veteran had no foreign service.  See VA examination dated October 2011  

Alternatively, the Veteran reported witnessing his mother's suicide and then subsequent abuse in a foster home.  At the May 2013 VA examination, the Veteran reported his mother pulling his hair once when he lied, but denied other abuse as a child.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As noted, the service personnel and treatment records do not document that the Veteran was treated for or diagnosed with a psychiatric disorder in service.  

Additionally, there is no other evidence of the in-service assault from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).  

These records also make no reference to any psychiatric abnormalities or hospitalization.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Veteran asserts that he has an acquired psychiatric disability due to the claimed events in service.  The Board finds that the Veteran is afforded little to no credibility due to the inconsistency of his statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A preponderance of the evidence is against a finding that the Veteran's alleged in-service personal assault occurred.  Due to a lack of credibility stemming from the inconsistency of the Veteran's reports, the Board assigns no probative value to the October 2011 and May 2013 VA examiners' opinions that found that the Veteran's PTSD was likely due to his allegations of personal assault in service.   The Board finds that these opinions are based on a factually inaccurate medical history concerning the circumstances of the in-service personal assault, the Veteran's psychiatric history, and inconsistent reports of his family history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

Aside from the Veteran's assertion that he has a psychiatric disability due to an in-service personal assault, he also alleges that the death of P.O., a fellow service-member, caused his current acquired psychiatric disorder.  The VA examinations of record consistently show the examiners' found this incident was insufficient to meet Criterion A for a diagnosis of PTSD.  The examiners' opined that the Veteran likely suffered grief; however, hearing of another's death would not meet the threshold of extreme trauma.  See VA examinations dated September 2010, October 2011, and May 2013.

Additionally, the Veteran he has an acquired psychiatric disability due to his assignment salvaging vehicles that were returning from the Gulf War Theatre.  The May 2013 VA examiner opined that this was incident insufficient to meet Criterion A for a diagnosis of PTSD.  Specifically, the examiner noted that the Veteran was not in a potentially hostile or threatening environment and that his salvage duties did not meet the threshold of extreme trauma.  See VA examinations dated September 2010, October 2011, and May 2013.

Here, the Board finds the September 2010 and May 2013 VA opinions are more probative than the general and conclusory assertions from the Veteran that the death of P.O. or his to his assignment salvaging vehicles caused his current acquired psychiatric disorder.  


We again note that the appellant caries other diagnoses, acquired and non-acquired.  However, no psychiatric disorder was noted, identified or diagnosed during service.  Any implication that he has had a disorder since service is inconsistent with the normal psychiatric evaluation in 1995 and inconsistent with his denial of pertinent pathology in 1995.   The Veteran's assertions are not credible.

To the extent that he has a personality disorder personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(b); Beno v. Principi, 3 Vet. App. 434 (1992).  

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


